               Case 2:19-cr-00187-JCC Document 88 Filed 10/14/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                           CASE NO. CR19-0187-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   GEINLY DIAZ-DIAZ, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Defendant Flor Ana Antonio Mendez is
18   scheduled to appear before the Court for a sentencing hearing on October 21, 2020 at 9:00 a.m.
19   (See Dkt. No. 87.) Presently, because of the health risks posed by the COVID-19 pandemic, the
20   Court is unable to conduct in person hearings. However, the Court may conduct a felony
21   sentencing hearing by video conference if the Court finds that the sentencing cannot be further
22   delayed without serious harm to the interests of justice. See W.D. Wash., General Order No. 14-
23   20 (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Antonio Mendez is DIRECTED to advise the Court
24   and the Government whether she wishes to go forward with sentencing by video conference on
25   October 21, 2020. If she wishes to go forward, she is instructed to file a motion consistent with
26   the Court’s procedures as articulated on the District’s website (https://www.wawd.uscourts.


     MINUTE ORDER
     CR19-0187-JCC
     PAGE - 1
                  Case 2:19-cr-00187-JCC Document 88 Filed 10/14/20 Page 2 of 2




 1   gov/judges/coughenour-procedures), including Defendant’s consent to proceed remotely and the

 2   specific reasons the sentencing cannot be further delayed without serious harm to the interests of

 3   justice.

 4              DATED this 14th day of October 2020.

 5                                                          William M. McCool
                                                            Clerk of Court
 6
                                                            s/Tomas Hernandez
 7
                                                            Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0187-JCC
     PAGE - 2
